Name: 2004/576/EC: Council Decision of 29 April 2004 concerning the conclusion of the Agreement on Scientific and Technical Cooperation between the European Community and the State of Israel
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  cooperation policy;  research and intellectual property;  international affairs
 Date Published: 2004-08-06

 6.8.2004 EN Official Journal of the European Union L 261/47 COUNCIL DECISION of 29 April 2004 concerning the conclusion of the Agreement on Scientific and Technical Cooperation between the European Community and the State of Israel (2004/576/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 170 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated, on behalf of the Community, the Agreement on Scientific and Technical Cooperation with the State of Israel (hereinafter the Agreement). (2) The Agreement was signed on behalf of the Community on 10 June 2003 in Brussels, subject to its conclusion. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on Scientific and Technical Cooperation between the European Community and the State of Israel is hereby approved on behalf of the Community. The text of the Agreement has already been published in the Official Journal of the European Union (2). Article 2 The President of the Council shall, acting on behalf of the Community, give the notification provided for in Article 5 of the Agreement. Done at Luxembourg, 29 April 2004. For the Council The President M. McDOWELL (1) Opinion delivered on 11 March 2004 (not yet published in the Official Journal). (2) OJ L 154, 21.6.2003, p. 80.